Citation Nr: 0727069	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  02-16 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased disability rating for chronic 
cervical strain, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased disability rating for chronic 
lumbar syndrome, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

S. Yim, Counsel


INTRODUCTION

The veteran served on active duty from August 1994 to May 
2000.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal of an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, and was remanded in December 2003 and 
in April 2006.

In December 2003 and April 2006, the Board referred to the RO 
for appropriate action apparent claims based on disabilities 
of the hands, wrists, knees, hips, and ankles, chest pain, 
and a sexually transmitted disease (STD).  These matters, 
except for the STD claim, were addressed in the September 
2000 rating decision.  As the veteran appears to have raised 
the claims again in December 2001, they must be addressed, 
and are again REFERRED to the RO for appropriate action.   


FINDINGS OF FACT

1.  The veteran's spinal disability is not manifested by 
moderate intervertebral disc syndrome, with recurring 
attacks.  

2.  Muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position, is not 
demonstrated.      

3.  Motion of the cervical segment of the spine is not more 
limited than to a "slight" degree; range-of-motion 
measurements show forward flexion not less than 27 degrees 
and combined range of motion greater than 200 degrees.  

4.  Motion of the lumbar segment of the spine is not more 
limited than to a "slight" degree; range-of-motion 
measurements show forward flexion no less than 90 degrees and 
combined range of motion greater than 200 degrees.

5.  Incapacitating episodes of intervertebral disc syndrome; 
neurological impairment; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis, whether for cervical or lumbar spine segments, are 
not demonstrated.




CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for 
chronic cervical strain are not met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 
4.10, 4.40, 4.45, 4.55, 4.56, 4.59 (2006), 4.71a, Diagnostic 
Codes 5290, 5293, 5295 (2001), 5293 (2003), 5235-5243 (2006); 
DeLuca v. Brown, 8 Vet. App. 202 (1995). 

2.  The criteria for a rating higher than 10 percent for 
chronic lumbar syndrome are not met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 
4.10, 4.40, 4.45, 4.55, 4.56, 4.59 (2006), 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2001), 5293 (2003), 5235-5243 (2006); 
DeLuca v. Brown, 8 Vet. App. 202 (1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluation

Service connection was granted and 10 percent disability 
evaluations were assigned, using Diagnostic Code 5299-5295, 
for chronic cervical strain and chronic lumbar syndrome, 
effective from May 16, 2000, the day after the veteran's 
discharge from active service.

This appeal arises from an October 2001 rating decision that 
continued the 10 percent ratings assigned for these two 
disabilities.  In light of amendments to the spine disability 
rating criteria during the appeal, effective September 23, 
2002 and September 26, 2003 (see 67 Fed. Reg. 54,345-54,349 
(2002); 68 Fed. Reg. 51,454-51,458 (2003)), and the duration 
of the appeal period in this case, the Board has considered 
whether a higher rating may be assigned for either disability 
during the entire period in question.  The Board must, 
however, determine whether application of revised criteria 
would result in impermissible retroactivity and ensure that 
such application does not extinguish any rights or benefits 
the veteran had pre-revision.  VAOPGCPREC 7-2003 (Nov. 19, 
2003), 69 Fed. Reg. 25,179 (2004).  If the revised criteria 
are more favorable, then the implementation of such criteria 
cannot be earlier than the effective date of revision, as a 
matter of law.  See 38 U.S.C.A. § 5110(g) (West 2002).  If 
the old criteria are more favorable, then VA can apply them, 
but only through the period up to the effective date of the 
revision.

The veteran's cervical and lumbar disabilities are evaluated 
under Diagnostic Code "5299-5295."  See 38 C.F.R. § 4.71a 
(2001).  This hyphenated, "built-up" Code using 5299 
signifies the RO's application of a closely analogous Code 
due to the lack of a Code specific to the diagnosis at issue 
in the VA rating criteria.  38 C.F.R. § 4.27.  The 
application of Diagnostic Code 5295 is based on the RO's 
determination that it is closely analogous to the veteran's 
disability.  VA is permitted to rate by analogy under such 
circumstances.  38 C.F.R. § 4.20.  

The Board has considered the various Codes in 38 C.F.R. § 
4.71a, old and new, to determine whether a higher 
evaluation(s) may be assigned.  The spine disability Codes in 
38 C.F.R. § 4.71a (2001) that might be applicable and could 
afford the veteran higher rating(s) are 5290, 5292, 5293, and 
5295.  "Moderate" limitation of motion of the cervical or 
lumbar segments of the spine is assigned a 20 percent rating 
under Diagnostic Codes 5290 and 5292, respectively.  The next 
higher rating for intervertebral disc syndrome under 
Diagnostic Code 5293 is also 20 percent, which is assigned 
for moderate intervertebral disc syndrome, manifested by 
recurring attacks.  The next higher rating for lumbosacral 
strain is also 20 percent, and is assigned under Diagnostic 
Code 5295 with muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position.  
These diagnostic codes also provide higher ratings for 
greater disability.    

The regulation effective September 23, 2002, revised 
Diagnostic Code 5293 (see 38 C.F.R. § 4.71a (2003)) to rate 
intervertebral disc syndrome either on the total duration of 
incapacitating episodes of the past 12 months or by combining 
under 38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in a higher rating.  The revision provides a 20 
percent rating for incapacitating episodes having a total 
duration of minimum two weeks, but less than four, during the 
past 12 months.  An "incapacitating episode" is defined, in 
Note (1) to that Code, as a "period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician."  Also, "chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.     

Current criteria, effective September 26, 2003, are found in 
the General Rating Formula for Diseases and Injuries of the 
Spine 38 C.F.R. § 4.71a (2006).  This is the basis for rating 
Diagnostic Codes 5235 through 5243, unless 5243 is rated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.  The General Rating Formula 
provides a 20 percent rating for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; the combined range of motion of the 
cervical spine not greater than 170 degrees; or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Higher ratings are provided for 
greater disability.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees; extension is zero 
to 30 degrees; left and right lateral flexion are zero to 30 
degrees; and left and right lateral rotation are zero to 30 
degrees.  Normal forward flexion of the cervical spine is 
zero to 45 degrees; extension is zero to 45 degrees; left and 
right lateral flexion are zero to 45 degrees; and left and 
right lateral rotation are zero to 80 degrees.  The combined 
range of motion refers to the sum of the range of forward 
motion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion for 
the thoracolumbar spine is 240 degrees; that figure, for the 
cervical spine, is 340 degrees.  38 C.F.R. § 4.71a (2006), 
Note (2).  Any associated objective neurologic abnormalities 
are to be rated separately from orthopedic manifestations, 
under an appropriate Code.  Note (1).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 20 percent rating for 
incapacitating episodes having a total duration of at least 
two weeks, but less than four, during the past 12 months, as 
well as higher ratings for greater disability.  


First, with respect to neurological or intervertebral disc 
syndrome manifestations associated with lumbar and cervical 
disabilities, the clinical records do show the veteran's 
intermittent complaints of persistent, but not constant, neck 
and low back pain.  Complaints of pain alone, however, 
without accompanying objective manifestations, cannot be the 
basis for a higher rating for chronic neurologic 
manifestations.  Also, the record does not support assignment 
of a higher rating based on "incapacitating episodes" of 
intervertebral disc syndrome, as manifestations consistent 
with the regulatory definition of "incapacitating episodes" 
are not demonstrated.  The clinical records do not show that 
bed rest was prescribed by a physician.  See Diagnostic Code 
5293 (2003); Diagnostic Code 5243 (2006).  In fact, on 
September 2005 VA compensation and pension (C&P) examination, 
the veteran denied having had incapacitating episodes, and 
evidence elsewhere does not contradict that report.   Nor do 
the records show clinical impression of intervertebral disc 
syndrome, manifested by recurring attacks, which would be 
consistent with "moderate" disability under old Diagnostic 
Code 5293 (2001).  Similarly, the evidence does not show 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position (specific 
range-of-motion measurements discussed below).  Diagnostic 
Code 5295 (2001).  At no time did the veteran report bowel or 
bladder problems which might indicate neurological impairment 
associated with either the cervical or lumbar disability.  
Diagnostic Codes 5293 (2003) and 5243 (2006).    

More specifically on neurological manifestations, in August 
2000, a C&P examiner said that there is no evidence of 
swelling, effusion, tenderness, or muscle spasm; the veteran 
denied having radicular symptoms.  On VA neurological 
examination in August 2000, there was "5/5" strength in 
upper and lower extremities; reflexes and sensation were 
intact; straight leg raising examination was negative.  On 
C&P examination in October 2001, the veteran reported 
radicular pain in the leg; objective findings included lack 
of evidence of spasm, although there was some tenderness to 
palpation across the lower back region.  On VA neurological 
examination in October 2001, there was normal strength in the 
upper and lower extremities; reflexes and sensation were 
intact in the upper and lower extremities.  Also on 
examination in October 2001, back pain was reported on 
straight leg raising test, but the examiner noted no 
radicular pain.  Central posterior bulging of the L5 disc 
without canal or foraminal stenosis was noted on August 2001 
VA magnetic resonance imaging (MRI) results.  There was no 
pain on motion for the cervical spine, but mild bilateral 
paracervical tenderness was noted, as was tenderness to 
palpation across the lower back region.  No spasm was noted.  
Further, it also is pertinent that a March 2004 lumbar spine 
MRI report reflects an impression of small midline herniated 
nucleus pulposus at L5-S1 with no evidence of nerve root 
encroachment or central stenosis.  Also, nerve conduction 
studies performed in August 2004 yielded no evidence of 
radiculopathy on testing of the lower extremities.  VA 
neurological examination in September 2005 showed intact 
sensory examination.  Private clinical records dated within 
the last few years document intermittent complaints of 
radiating pain, but not clinical impression of intervertebral 
disc syndrome, manifested by recurring attacks; or muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position; or incapacitating 
episodes that would warrant a 20 percent rating.  

Range-of-motion measurements would not support a 20 percent 
rating for either the cervical or lumbar spine disability.  
The August 2000 C&P examination report notes lateral rotation 
for the neck, right and left, to 60 and 55 degrees, 
respectively, with discomfort on left lateral rotation; 
flexion and extension were 50 and 30 degrees, respectively.  
As for range of motion in the lumbar spine, in August 2000, 
flexion was to 100 degrees; extension was to 35 degrees; left 
and right lateral rotation were to 40 degrees each; there was 
some discomfort at the end of motion for lumbar extension and 
lateral rotation.  On VA examination in October 2001, for the 
cervical spine, left and right lateral rotation were to 40 
degrees; flexion to 40 degrees; extension to 25 degrees, 
without pain on motion.  For the lumbar spine, flexion was to 
90 degrees; extension was to 25 degrees; right and left 
lateral rotation were to 30 degrees, with complaints of pain 
on motion.  VA clinical records, too, document normal range 
of motion (see, e.g., December 2000 record).  Private 
chiropractic records dated in September 2000 show cervical 
flexion to 37 degrees; lateral flexion to 24 degrees; lateral 
rotation, left and right, to 60 and 70 degrees.  Private 
clinical records dated in January 2004 (Dr. Hegarty) show, 
for the cervical spine, left rotation to 60 degrees, right 
rotation to 80 degrees; for the lumbar spine, flexion is to 
90-120 degrees, and pain with extension past 10 degrees from 
neutral.  On VA examination in September 2005, for the 
cervical spine, forward flexion was to 40 degrees, with 
repetitive testing, without painful motion; extension was to 
40 degrees with repetitive testing.  Bilateral lateral 
flexion was to 45 degrees without painful motion even on 
repetitive testing.  Bilateral lateral rotation was to 75 
degrees even with repetitive testing.  As for the 
thoracolumbar spine, in September 2005, forward flexion was 
to 100 degrees, but painful motion was noted at 90-100 
degrees on repetitive testing; extension was to 25 degrees 
and painful motion was noted on repetitive testing at 20-25 
degrees.  Left lateral flexion was to 30 degrees with pain at 
25 degrees; right lateral flexion was to 30 degrees.  Left 
lateral rotation was to 30 degrees with pain at 25-28 degrees 
on repetitive testing; right lateral rotation was to 30 
degrees.  These findings as a whole represent range of motion 
contemplated within the criteria for the ratings presently in 
effect or better motion, even accounting for factors like 
painful motion.  

There also is other evidence indicative of good functioning, 
which viewed together with foregoing range-of-motion 
findings, would not support higher ratings.  As for gait, it 
was noted as either normal or unremarkable based on various 
C&P examinations conducted since discharge.  In August 2000, 
the veteran was able to stand erect; heel-and-toe walk; and 
squat and rise.  On examination in October 2001, she was able 
to walk around the examination room without particular 
problems.  On examination in September 2005, she denied 
unsteady gait or having fallen due to back problems; normal 
symmetry of the spine, rhythm of spinal motion, and spinal 
curvature were noted.  There is no postural abnormality or 
fixed deformity.  Based on such negative evidence, including 
lack of evidence of abnormal gait, reversed lordosis, or 
abnormal kyphosis, a higher rating is not warranted 
consistent with 2006 criteria.  Mild lumbar scoliosis to the 
right was noted on VA X-rays taken in July 2001, but that 
evidence, in light of the foregoing, would not warrant an 
increase.  Also, under the circumstances, the Board does not 
find sufficient objective evidence that supports a conclusion 
that the veteran has "moderate" limitation of motion of 
either the cervical or lumbar spine to warrant increased 
evaluation under Diagnostic Codes 5290 or 5292 (2001).  

Additionally, the Board has considered 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5010 (2006), for arthritis, 
degenerative and traumatic, respectively.  On this point, 
there is no definite clinical evidence, particularly in the 
form of radiology results, that confirm that the veteran has 
arthritic changes in either the cervical or lumbar spines 
associated with the service-connected disability.  See, e.g., 
August 2000 C&P examination report (general medical 
examination), which reflects a diagnosis of possible 
traumatic arthritis of the upper back and upper neck 
secondary to reported history of running and marching in 
active duty; relevant service history also includes 
involvement in an automobile accident in service (the 
examiner did not have available for review the claims file).  
In fact, the negative objective evidence in terms of 
radiological findings for both cervical and lumbar segments 
in August 2000, in connection with the initial C&P 
examinations post-service, would tend not to support a 
conclusion that arthritis was manifested in either the 
cervical or lumbar segments of the spine such that the 
examiner's comment as to "possible" arthritis does not 
actually favor the veteran's position.  Even X-rays taken in 
July 2001 and June 2002 (VA) do not show abnormalities in the 
cervical or lumbar segments, other than mild lumbar scoliosis 
to the right and mild narrowing at L5-S1.  A March 2004 MRI 
report reflects impressions including lack of significant 
degenerative changes in the lumbar spine.  The Board 
concludes that the records, at this juncture, do not support 
assignment of a higher rating for the neck or low back using 
Diagnostic Codes 5003 and 5010.  Moreover, regardless of 
whether there is x-ray evidence of arthritis, disability due 
to arthritis is based on limitation of function caused 
thereby, and functional limitation has been considered as 
discussed above.   

With respect to factors like fatigability, weakness, 
incoordination, and pain on motion, consistent with DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.40, 4.45, 4.59 (2006), in August 2000 and October 
2001 orthopedic examinations, an examiner said that it is 
conceivable that pain could limit functioning during flare-
ups, but, other than that, he cannot express likely 
additional functional limitations consistent with DeLuca to 
any degree of medical certainty.  The September 2005 C&P 
examination findings indicate that there is no additional 
painful motion other than as addressed above.  Under the 
circumstances, the Board concludes that the evidence does not 
support additional or higher evaluation based on DeLuca 
considerations.  

The Board also has considered whether this case warrants 
referral for extraschedular evaluation.  38 C.F.R. § 
3.321(b)(1) (2006).  The evidence does not suggest that the 
cervical or lumbar spine disability produces such an 
exceptional or unusual disability picture as to render 
impractical the applicability of schedular standards and 
thereby warrant the assignment of an extraschedular 
evaluation.  It does not show that the veteran has been 
confined or hospitalized due to severity of the spine 
disability.  Moreover, although the veteran has reported 
interference with her employment, the schedular rating 
anticipates interference with employment.  

Finally, the Board has noted the unavailability of the claims 
file for examiner review in a few instances, such as the 
August 2000 VA examinations.  However, the Board has 
considered the entire record and evaluated this appeal based 
on a review of all evidence to determine whether higher 
ratings may be warranted for either disability during the 
entire period in question.  Importantly, the post-service 
clinical records include multiple C&P examination findings 
obtained at various times since the veteran's discharge in 
mid-2000.  Those findings, with the voluminous VA outpatient 
care records, have been considered, and they contain evidence 
sufficient to decide the claim under governing rating 
criteria.  Under the circumstances, the Board does not find 
prejudice based solely on the lack of availability of the 
claims file for examiner review in August 2000.  

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).


In October 2001, before issuing the rating decision from 
which this appeal arises, VA sent the veteran a letter 
discussing the claimant's and VA's respective claim 
development responsibilities.  She was advised that 
compensation at a higher rate for service-connected 
disabilities requires evidence that those disabilities have 
worsened.  Although that letter was sent several days before 
the rating decision was mailed, the veteran had ample time 
during the appeal period to avail herself of VA claim 
development assistance or to provide relevant evidence 
herself.  In December 2003, the Board remanded the appeal to 
ensure that the veteran is afforded notice and assistance 
consistent with the law and regulations.  In March 2004, the 
veteran was given another notice; it described the types of 
evidence that might be pertinent to a showing that service-
connected disability has worsened (e.g., private clinical 
records; layperson statements from individuals with personal 
knowledge of the veteran's disability).  That letter also 
informed the veteran that she may submit any evidence she has 
if she believes it is pertinent to her claim.  She was 
provided additional notices in August 2005 and May 2006.  
Where the veteran identified sources of evidence she believes 
might be relevant to her claim, VA responded appropriately.  
In May 2006 and May 2007, the veteran was provided notice 
consistent with Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  

There is no material prejudice as a result of timing of the 
Dingess/Hartman notice.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question not 
addressed by the AOJ, the Board must consider whether 
prejudice occurred); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).  Service connection is in effect for both 
disabilities; the veteran has been advised of specific rating 
criteria governing those disabilities, and as well, general 
considerations governing the assignment of percentage 
disability ratings for service-connected disabilities and 
criteria governing effective dates for those disabilities.  
With the denial of higher ratings, timing of this notice 
would not have material bearing on these issues. 

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes service verification and medical 
records, and as well, private clinical records, the veteran's 
and other individuals' lay statements, and VA C&P examination 
results.  Despite appropriate notice as discussed above, the 
veteran has not identified sources of additional, pertinent 
evidence that is missing from the record.  Based on the 
foregoing, the Board concludes that VA's duty to assist was 
met.  It is not precluded from deciding this case based on 
the evidence of record.    


ORDER

Increased disability ratings for chronic cervical strain and 
chronic lumbar syndrome are denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


